Exhibit 10.1
EXECUTION VERSION
AMENDMENT TO CREDIT AGREEMENT
     This AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 23, 2009, is entered into by and between GEN-PROBE INCORPORATED, a
Delaware corporation (the “Borrower”), and BANK OF AMERICA, N.A. (the “Lender”).
RECITALS
     A. The Borrower and the Lender are party to that certain Credit Agreement
dated as of February 27, 2009 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lender has extended certain credit facilities to the Borrower.
     B. The Borrower has requested that the Lender agree to certain amendments
with respect to the Credit Agreement, and the Lender has agreed to such request,
subject to the terms and conditions of this Amendment.
     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings, if any, assigned to such terms in the Credit
Agreement. As used herein, “Amendment Documents” means this Amendment, the
Credit Agreement (as amended by this Amendment), and each certificate and other
document executed and delivered by the Borrower pursuant to Section 4 hereof.
     2. Amendment to Credit Agreement. Subject to the terms and conditions
hereof and with effect from and after the Effective Date, the Credit Agreement
shall be amended as follows:
          (a) Section 1.01 of the Credit Agreement shall be amended at the
definition of “Commitment” by deleting “$180,000,000” and inserting in its place
“$250,000,000”.
     3. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:
          (a) After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
          (b) The execution, delivery and performance by the Borrower of this
Amendment and the other Amendment Documents have been duly authorized by all
necessary corporate and other organizational action and do not and will not
require any registration with, consent or approval of, or notice to or action
by, any Person (including any Governmental Authority) in order to be effective
and enforceable.
          (c) All representations and warranties of the Borrower contained in
Article V of the Credit Agreement are true and correct on and as of the
Effective Date after giving effect to this Amendment, except to the extent that
any such representation and warranty specifically relates to an earlier date, in
which case they shall be true and correct as of such earlier date after giving
effect to this Amendment.
          (d) The Borrower is entering into this Amendment on the basis of its
own investigation and for its own reasons, without reliance upon the Lender or
any other Person.
          (e) The obligations of the Borrower under the Credit Agreement and
each other Loan Document are not subject to any defense, counterclaim, set-off,
right of recoupment, abatement or other claim.
     4. Effective Date. This Amendment will become effective when each of the
conditions precedent set forth in this Section 4 has been satisfied (the
“Effective Date”):
          (a) The Lender shall have received from the Borrower a duly executed
original (or, if elected by the Lender, an executed facsimile copy) counterpart
to this Amendment.
          (b) The Lender shall have received from the Borrower a certificate
signed by the secretary or assistant secretary of the Borrower, dated the
Effective Date, in form and substance satisfactory to the Lender, and certifying
evidence of the authorization of the execution, delivery and performance by the
Borrower of this Amendment.

1



--------------------------------------------------------------------------------



 



          (c) The Borrower shall have paid to the Lender all reasonable and
documented costs and attorneys’ fees incurred by the Lender in connection with
this Amendment and the other Amendment Documents, to the extent invoiced prior
to the Effective Date.
          (d) The Lender shall have received, in form and substance satisfactory
to it, such additional approvals, consents, documents and other information as
the Lender shall reasonably request.
     5. Reservation of Rights. The Borrower acknowledges and agrees that neither
the execution nor the delivery by the Lender of this Amendment shall (a) be
deemed to create a course of dealing or otherwise obligate the Lender to execute
similar amendments or consents under the same or similar circumstances in the
future or (b) be deemed to create any implied waiver of any right or remedy of
the Lender with respect to any term or provision of any Loan Document.
     6. Miscellaneous.
          (a) Except as expressly amended or modified hereby, all terms,
covenants and provisions of the Credit Agreement are and shall remain in full
force and effect and all references therein to such Credit Agreement shall
henceforth refer to the Credit Agreement as modified by this Amendment. This
Amendment shall be deemed incorporated into, and be a part of, the Credit
Agreement.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. No third party
beneficiaries are intended in connection with this Amendment.
          (c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTION 9.13, 9.14
AND 9.15 OF THE CREDIT AGREEMENT RELATING TO, INTER ALIA, GOVERNING LAW,
SUBMISSION TO JURISDICTION, VENUE, WAIVER OF THE RIGHT TO TRIAL BY JURY, AND
JUDICIAL REFERENCE, THE PROVISIONS OF WHICH SECTIONS ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.
          (d) This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by any party hereto or thereto either in the form of an
executed original or an executed original sent by facsimile transmission to be
followed promptly by mailing of a hard copy original, and the receipt by the
Lender of a facsimile transmitted document purportedly bearing the signature of
the Borrower or one of the other parties hereto, as applicable, shall bind the
Borrower or such other party, respectively, with the same force and effect as
the delivery of a hard copy original. Any failure by the Lender to receive the
hard copy executed original of such document shall not diminish the binding
effect of receipt of the facsimile transmitted executed original of such
document of the party whose hard copy page was not received by the Lender.
          (e) This Amendment contains the entire and exclusive agreement of the
parties hereto with reference to the matters discussed herein. This Amendment
supersedes all prior drafts and communications with respect thereto. This
Amendment may not be amended except by a written agreement executed by the
Borrower and the Lender.
          (f) If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Credit Agreement, respectively.
          (g) The Borrower covenants to pay to or reimburse the Lender, upon
demand, for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation, execution
and delivery, and enforcement of this Amendment.
          (h) This Amendment shall constitute a “Loan Document” under and as
defined in the Credit Agreement.
[Remainder of this page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

            GEN-PROBE INCORPORATED, as the Borrower
      By:   /s/ HERM ROSENMAN         Name:   Herm Rosenman        Title:  
Chief Financial Officer and Senior Vice President, Finance     

Signature Page 1 to Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as the Lender
      By:   /s/ JOHN C. PLECQUE         Name:   John C. Plecque        Title:  
Senior Vice President     

Signature Page 2 to Amendment to Credit Agreement

 